Citation Nr: 0100248	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-16 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for acneiform dermatitis, 
claimed in the alternative as skin rash due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Stephen A. Bergquist, Counsel



INTRODUCTION

The veteran served on initial active duty for training from 
March 1990 to October 1990 and on active duty from December 
1990 to May 1991, including participation in Operation Desert 
Shield/Storm for a period of two months and twenty nine days 
for which he received the Southwest Asia Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  His claim was originally denied 
in March 1995, and he did not perfect an appeal.  However, 
the RO adjudicated his claim de novo in January 1998, 
pursuant to the Veterans Benefits Administration Fast Letter 
96-73, mandating review of all claims alleging undiagnosed 
illnesses attributable to Persian Gulf War service.  The 
veteran's claim is now under the jurisdiction of the Atlanta, 
Georgia, RO.


FINDINGS OF FACT

1.  The veteran has been diagnosed to have acneiform 
dermatitis, and there is no competent evidence of incurrence 
of this disorder during active military service or to 
associate this disorder with any disease or injury in active 
service.

2.  There is no evidence of a chronic skin rash attributable 
to undiagnosed illness.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for acneiform 
dermatitis.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 
C.F.R. §§ 3.303, 3.304 (2000).

2.  There is no entitlement under the law for the claim of 
entitlement to service connection for a skin rash due to 
undiagnosed illness.  38 U.S.C.A. § 1117 (West Supp. 2000); 
38 C.F.R. § 3.317 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's service medical records, including reports of 
medical examinations and medical histories dated prior to 
entrance upon, during, and upon separation from active duty, 
are devoid of complaint or finding of any skin disorder.  In 
his report of medical history dated in April 1991, he denied 
ever having had, or having at the present time, any skin 
disease.  Examination of skin and lymphatics was normal.

The veteran originally claimed entitlement to service 
connection for a skin rash in June 1994.  He dated its 
inception to April 1991.  He said skin rash was his only 
disorder incurred while on active duty.

The veteran underwent a VA Persian Gulf Registry examination 
in September 1994.  He complained of lesions on the back 
since two to three months after serving in the Persian Gulf, 
with none prior to serving in the Persian Gulf.  On 
examination, there were questionable pimples across the top 
of the back.  The assessment was complaint of a skin rash.  A 
dermatology referral was made, but apparently not 
accomplished.  

Upon VA examination in November 1994, the veteran stated that 
he had had no dermatologic problems while stationed in the 
Persian Gulf.  His present skin rash had been very minimal on 
the upper shoulders and in the level of the upper thoracic 
spine.  It was giving him very little, if any, trouble at 
present.  Examination of his skin showed minimal apparent 
excoriated dermatitis located high on both shoulder blades, 
and the veteran reported that he scratched that area 
sometimes.

VA outpatient treatment notes dated in March 1996 show the 
veteran was seen for complaint of pustular lesions on his 
back and upper arms which he had noted since the Persian Gulf 
War.  Present examination disclosed isolated excoriated 
lesions without pustules.  There was assessment of possible 
acne.

In both the March 1995 and January 1998 rating decisions, the 
RO made reference to a December 1994 VA examination.  In his 
notice of disagreement, the veteran took issue with findings 
reported from that examination report.  On review, the RO 
determined that the December 1994 examination report was of 
another veteran with a similar name, and it removed the 
examination report from the claims file for association with 
the appropriate veteran's claims file.

In December 1998, the RO requested another VA examination of 
the veteran.  It requested inter alia that the examiner 
comment on any etiology of any condition, state whether or 
not a specific diagnosis could be ruled out, and indicate 
whether or not an illness was part of a disease process that 
followed a particular clinical course which can be generally 
predicted, i.e., a diagnosed illness.

On VA examination in April 1999, the veteran said that he had 
a skin irritation that was mostly on his back and shoulders 
and sometimes on his face.  The rash had started to bother 
him about one year after coming back from the Gulf.  The 
veteran described the rash as "on and off" and described it 
as little itchy bumps.  The skin examination revealed 15 
reddish papules of varying sizes without pustules, cysts, 
comedones, scarring, or desquamation.  It resembled mild acne 
vulgaris.  No lesions were noted present on his face or 
chest.  The examiner thought that the rash might represent a 
very mild form of acne vulgaris or folliculitis.  The 
diagnosis was very mild acneiform dermatitis on the upper 
back, with a facial rash and chest rash not found at the 
time.

II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  In determining whether service connection 
is warranted for a disability, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has stated both that his skin disorder started 
while he was serving on active duty and that it appeared 
about a year after service or two or three months after 
serving in the Persian Gulf.  All statements cannot be true.  
In claiming that it was manifest while on active duty, and 
that it may be attributable to various exposures during 
active service, he is claiming direct service connection.  38 
U.S.C.A. §§ 1110, 1131.  In claiming that it is a 
manifestation of undiagnosed illness, he is seeking the 
benefit of a provision that presumes service connection for 
manifestations of undiagnosed illness manifest to a degree of 
10 percent or more by December 31, 2001, in a veteran who 
served in the Persian Gulf theater during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The Board will 
address both claims of entitlement.  The RO has cited 
regulations dealing with both direct service connection and 
Persian Gulf undiagnosed illness claims.

The RO has accorded the veteran appropriate examinations, to 
include a Persian Gulf Registry examination, and he has been 
advised of the type of evidence necessary to support his 
claim.  His service medical records have been associated with 
the claims file.  There is no indication of additional 
relevant treatment records that should be associated with the 
claims file.  Accordingly, the duty to assist the veteran has 
been fulfilled.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

A.  Direct Service Connection

The veteran has been diagnosed to have acneiform dermatitis.  
He has stated that it became manifest in April 1991, while he 
was on active duty.  His statement lacks credibility for 
several reasons.  First, he has given conflicting statements 
as to when the skin disorder was first manifest.  Second, he 
denied ever having had skin problems on his report of medical 
history for separation in April 1991, which is the date he 
later gave as the date of first appearance of skin problems.  
Furthermore, on the examination conducted in April 1991, the 
veteran's skin was normal.  His assertion that a chronic skin 
disorder was manifest in April 1991 is not credible in the 
face of his own conflicting accounts and the negative 
examination at that time.

The first evidence of a skin disorder, then, is in 1994.  It 
was diagnosed as acneiform dermatitis in April 1999.  There 
is no evidence, other than the veteran's unsupported 
assertions, to associate this disorder with his active 
service, including any potential exposures to contaminants.  
The veteran is competent to say that he observed a skin 
condition and how it felt, but his contradictory statements 
in this regard render them incredible.  He is not, however, 
competent to diagnose a skin disorder, and no competent 
medical opinion associates his acneiform dermatitis with his 
active military service.

Accordingly, the preponderance of the evidence is against his 
claim for direct service connection for acneiform dermatitis.

B.  Undiagnosed Illness

The RO has also adjudicated the veteran's claim as one for 
undiagnosed illness manifested by a skin rash.  38 C.F.R. 
§ 3.317 implements title 38 U.S.C.A. Section 1117, which 
provides in pertinent part:

(a) The Secretary may pay 
compensation under this subchapter to 
any Persian Gulf veteran suffering from 
a chronic disability resulting from an 
undiagnosed illness (or combination of 
undiagnosed illnesses) that  (1) became 
manifest during service on active duty 
in the Armed Forces in the Southwest 
Asia theater of operations during the 
Persian Gulf War; or (2) became manifest 
to a degree of 10 percent or more within 
the presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

* * *

(e)  For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 2000).

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317,  provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as signs or symptoms involving the skin, provided that such 
disability (i) became manifest either during active duty in 
the Southwest Asia theater of operations during the Gulf War, 
or to a compensable degree no later than December 31, 2001, 
and (ii) by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1) (2000). "Objective indications of 
chronic disability" include both "signs" in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2) (2000).  
Disabilities that have existed for at least 6 months, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  Id. 

In this case, the veteran's skin disorder has been diagnosed 
as acneiform dermatitis.  As this is a recognized clinical 
diagnosis for the skin condition, it is not, by definition, a 
manifestation of undiagnosed illness.  The very essence of a 
claim for undiagnosed illness is that there is no diagnosis 
to account for the symptomatology.  Since his skin symptoms 
are attributed to a known diagnosis, there is no legal 
entitlement to consideration under the undiagnosed illness 
provisions. Cf. 38 U.S.C.A. § 1117 (West Supp. 2000); 38 
C.F.R. § 3.317 (2000).  See Neumann v. West, No. 98-1840 
(U.S. Vet. App. July 21, 2000).  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Even if the Board were to assume that acneiform dermatitis 
were not a diagnosis, the preponderance of the evidence would 
be against this claim.  One of the elements that must be 
shown for service connection of an undiagnosed illness is 
that the disability be chronic and manifest to a degree of 10 
percent by December 31, 2001.  The veteran's acneiform 
dermatitis would be evaluated by reference to Diagnostic Code 
7806, as eczema.  Under that code, a compensable evaluation 
requires exfoliation, exudation, or itching involving an 
exposed surface or extensive area.  On examination, the most 
the veteran has exhibited is signs on his upper back.  This 
is neither an exposed surface nor an extensive area.  He has 
claimed signs on his chest and face, but such have never been 
observed or reported on examination.  Accordingly, if the 
Board were to assume that the veteran did not have a 
diagnosis, the preponderance of the evidence would have to be 
considered against his claim.



ORDER

Entitlement to direct service connection for acneiform 
dermatitis is denied.

The claim of entitlement to service connection for a 
disability due to undiagnosed illness manifested by skin 
problems is one lacking legal entitlement, and it is denied.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeal

 


